DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on November 09, 2020, with respect to the objections to the drawings, specification and claims 1-21 have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on November 09, 2020, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 

Drawings
The drawings were received on November 09, 2020.  These drawings are approved by the examiner.

Claim Objections
Claims 7-9, 11, 12, 14-16, and 21 are objected to because of the following informalities:  

7.    (Currently Amended) The apparatus of claim 1, wherein the clock recovery circuit comprises:
a first inverter having a first inverter input and a first inverter output; 
a counter circuit having a first counter input, a second counter input, and a counter output, the first counter input coupled to the first inverter output;
and the comparator 
a NOR gate having a first NOR gate input, a second NOR gate input, a third NOR gate input, a fourth NOR gate input, and a NOR gate output, the first NOR gate input, the second NOR gate input, the third NOR gate input, and the fourth NOR gate input coupled to the counter output;
a second inverter having a second inverter input and a second inverter output, the second inverter input coupled to the NOR gate output;
a first AND gate having a first AND gate input, a second AND gate input, and a first AND gate output, the first AND gate input coupled to the first inverter input, and the second AND gate input coupled to the NOR gate output and the second inverter input; and
a second AND gate having a third AND gate input, a fourth AND gate input, and a second AND gate output, the third AND gate input coupled to the second inverter output, and the fourth AND gate input coupled to the first inverter input.

8. (Currently Amended) The apparatus of claim 1, wherein the clock recovery circuit comprises:
an inverter having an inverter output;
a counter circuit; and
a comparator circuit having a comparator circuit output, the counter circuit comprising:

a multiplexer having a first multiplexer input, a second multiplexer input, and a multiplexer output, the multiplexer output coupled to the second flip-flop input, and the first multiplexer input coupled to the comparator circuit output;
a first half-adder circuit having a first half-adder input, a second half-adder input, a first half-adder output, and a second half-adder output, the first half-adder input coupled to the flip-flop output, the second half-adder input coupled to a voltage input, and the first half-adder output coupled to the second multiplexer input;
a second half-adder circuit having a third half-adder input, a fourth half-adder input, a third half-adder output, and a fourth half-adder output, the third half-adder input coupled to the flip-flop output, the fourth half-adder input coupled to the second half-adder output, and the third half-adder output coupled to the second multiplexer input;
a third half-adder circuit having a fifth half-adder input, a sixth half-adder input, a fifth half-adder output, and a sixth half-adder output, the fifth half-adder input coupled to the flip-flop output, the  sixth half-adder input coupled to the fourth half-adder output, and the fifth half-adder output coupled to the second multiplexer input; and
a fourth half-adder circuit having a seventh half-adder input, an eighth half-adder input, and a seventh half-adder output, the  seventh half-adder input coupled to the flip-flop output, the eighth half-adder input coupled to the sixth and the seventh half-adder output coupled to the second multiplexer input.

9. (Currently Amended) The apparatus of claim 1, wherein the clock recovery circuit comprises a counter circuit having a counter circuit input and a comparator circuit, the comparator circuit comprising:
an AND gate having a first AND gate input, a second AND gate input, a third AND gate input, a fourth AND gate input, and an AND gate output, the AND gate output coupled to the counter circuit input;
a first XOR gate having a first XOR gate input, a second XOR gate input, and a first XOR gate output, the first XOR gate input coupled to the counter circuit, the second XOR gate input coupled to a phase selection input, and the first XOR gate output coupled to the first AND gate input;
a second XOR gate having a third XOR gate input, a fourth XOR gate input, and a second XOR gate output, the third and the second XOR gate output coupled to the second AND gate input;
a third XOR gate having a fifth XOR gate input, a sixth XOR gate input, and a third XOR gate output, the fifth XOR gate input coupled to the counter circuit, the sixth XOR gate input coupled to the phase selection input, and the third XOR gate output coupled to the third AND gate input; and
a fourth XOR gate having a seventh XOR gate input, an eighth XOR gate input, and a fourth XOR gate output, the seventh XOR gate input coupled to the counter and the fourth XOR gate output coupled to the fourth AND gate input.

11. (Currently Amended) The system of claim 10, wherein the power converter is a second power converter, and the first device further comprises a first power converter, and the system further comprising:
a third device coupled to the first device, the third device comprising a third power converter and a third clock recovery circuit; and 
a fourth device coupled to the third device, the fourth device comprising a fourth power converter and a fourth clock recovery circuit.

12.    (Currently Amended) The system of claim 11, wherein the count value is a first count value, the threshold value is a first threshold value, and the clock generator circuit is further configured to generate a third clock pulse, and wherein:
the first clock recovery circuit is configured to:
in response to receiving 
in response to receiving , re-transmit the third clock pulse;
produce a second count value indicating a quantity of received clock pulses; and

in response to receiving 

14. (Currently Amended) The system of claim 10, wherein the second clock recovery circuit comprises:
a first inverter having a first inverter input and a first inverter output; 
a counter circuit having a first counter input, a second counter input, and a  counter output, the first counter input coupled to the first inverter output;
a comparator circuit having a first comparator input, a second comparator input, and a comparator output, the first comparator input coupled to the counter output, and the comparator output coupled to the second counter input;
a NOR gate having a first NOR gate input, a second NOR gate input, a third NOR gate input, a fourth NOR gate input, and a NOR gate output, the first NOR gate input, the second NOR gate input, the third NOR gate input, and the fourth NOR gate input coupled to the counter output;
a second inverter having a second inverter input and a second inverter output, the second inverter input coupled to the NOR gate output;
a first AND gate having a first AND gate input, a second AND gate input, and a first AND gate output, the first AND gate input coupled to the first inverter input, the and the first AND gate output coupled to the power converter; and
a second AND gate having a third AND gate input, a fourth AND gate input, and a second AND gate output, the third AND gate input coupled to the second inverter output, the fourth AND gate input coupled to the first inverter input, and the second AND gate output coupled to the first clock recovery circuit.

15. (Currently Amended) The system of claim 10, wherein the second clock recovery circuit comprises:
an inverter having an inverter output, the inverter coupled to the clock generator circuit;
a counter circuit; and
a comparator circuit, the comparator circuit having a comparator circuit output, the counter circuit comprising:
a flip-flop having a first flip-flop input, a second flip-flop input, and a flip-flop output, the first flip-flop input coupled to the inverter output;
a multiplexer having a first multiplexer input, a second multiplexer input, and a multiplexer output, the multiplexer output coupled to the second flip-flop input, and the first multiplexer input coupled to the comparator circuit output:
a first half-adder circuit having a first half-adder input, a second half-adder input, a first half-adder output, and a second half-adder output, the first half-adder input coupled to the flip-flop output, the second half-adder input coupled to and the first half-adder output coupled to the second multiplexer input;
a second half-adder circuit having a third half-adder input, a fourth half-adder input, a third half-adder output, and a fourth half-adder output, the third half-adder input coupled to the flip-flop output, the fourth half-adder input coupled to the second half-adder output, and the third half-adder output coupled to the second multiplexer input;
a third half-adder circuit having a fifth half-adder input, a sixth half-adder input, a fifth half-adder output, and a sixth half-adder output, the fifth half-adder input coupled to the flip-flop output, the sixth half-adder input coupled to the fourth half-adder output, and the fifth half-adder output coupled to the second multiplexer input; and
a fourth half-adder circuit having a seventh half-adder input, an eighth half-adder input, and a seventh half-adder output, the seventh half-adder input coupled to the flip-flop output, the eighth half-adder input coupled to the sixth half-adder output, and the seventh half-adder output coupled to the second multiplexer input.

16.    (Currently Amended) The system of claim 10, wherein the second clock recovery circuit comprises a counter circuit and a comparator circuit, the counter circuit having a counter circuit input, the comparator circuit comprising:

a first XOR gate having a first XOR gate input, a second XOR gate input, and a first XOR gate output, the first XOR gate input coupled to the counter circuit, the second XOR gate input coupled to a phase selection input, and the first XOR gate output coupled to the first AND gate input;
a second XOR gate having a third XOR gate input, a fourth XOR gate input, and a second XOR gate output, the third XOR gate input coupled to the counter circuit, the fourth XOR gate input coupled to the phase selection input, and the second XOR gate output coupled to the second AND gate input;
a third XOR gate having a fifth XOR gate input, a sixth XOR gate input, and a third XOR gate output, the fifth XOR gate input coupled to the counter circuit, the sixth XOR gate input coupled to the phase selection input, and the third XOR gate output coupled to the third AND gate input; and
a fourth XOR gate having a seventh XOR gate input, an eighth XOR gate input, and a fourth XOR gate output, the seventh XOR gate input coupled to the counter circuit, the eighth XOR gate input coupled to the phase selection input, and the fourth XOR gate output coupled to the fourth AND gate input.

Claim 21, line 7, the term “the threshold value; and” should be “the threshold value”.
Appropriate correction is required.
Allowable Subject Matter
The indicated allowability of claims 1-6 and 17 is withdrawn in view of the newly discovered reference(s) to YIN et al. (US 2020/0174105 A1). Applicants note: the amendments to at least the independent claims 1 and 17 are broader than the original claims 1 and 17. Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YIN et al. (US 2020/0174105 A1), hereinafter “YIN”. The provisional application No. 62/773,087 was filed on November 29, 2018, which was prior the effective filing date of May 15, 2019.
Regarding claim 1, Yin illustrates an apparatus (a time of flight (TOF) sensing system 100 shown in Figure 1) comprising: a clock recovery circuit (may include the 
Regarding claim 17, claim 17 is a method claim and recites features similar to the apparatus claim 1 for the similar reasons described in claim 1 above.
Regarding claim 2, wherein the TOF sensing system (the clock recovery circuit) is configured to transmit the first clock pulse by buffering the first clock pulse and transmitting the buffered first clock pulse, and transmit the second clock pulse by buffering the second clock pulse and transmitting the buffered second clock pulse. As discussed in claim 1 and shown in Figure 3A, the CLK, generated from the PLL 112 includes the first and second clock pulses, is inputted to both the D flip-flops, latches or registers 314-3 and 314-4, it is also well known in the art that a in D flip-flop, latch or register functions as a buffer for temporary storing the clock pulses prior the operations by the counter unit 304.

Regarding claim 5, wherein the TOF sensing system (clock recovery circuit) is configured to:Appl. No.: 16/413,305Page 2 of 15 Amendment - 111 TI-90282transmit the first clock pulse when the count value is a first value (switch from high value to low value by the third latch 314-3); re-transmit the second clock pulse when the count value is a second value (switch from low value to high value by the fourth latch 314-4); and reset the count value to the first value in response to the count value meeting the threshold value.  Also see pars. [0029] and [0032]. 
Regarding claim 6, as discussed in claim 1, wherein the TOF sensing system (clock recovery circuit) comprises: a counter circuit (304) configured to increment the count value; and a comparator circuit (110) coupled to the counter circuit, the comparator circuit configured to: compare the count value to the threshold value; determine whether the count value meets the threshold value; and reset the count value when the count value meets the threshold value. It is also well known in the art that a counter, such as the counter 304 is capable of increasing or decreasing the count in each clock cycle from a start or enable cycle to a reset, disable or stop cycle.

Allowable Subject Matter
Claims 10 and 13 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 12, and 14-16 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 7-9 and 21 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
References Lee et al., Kathuria et al., Honda, Ogihara, and JAIN et al. relate to clock recovery circuits including a counter for counting clock pulses and a comparator for comparing a count value of the counter with a threshold to reset the count value..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOUNG T. TSE/Primary Examiner, Art Unit 2632